Citation Nr: 0211794	
Decision Date: 09/11/02    Archive Date: 09/19/02

DOCKET NO.  00-10 917	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES
1.  Entitlement to service connection for right elbow 
disorder.  


(The issue of entitlement to service connection for a right 
knee disorder will be the subject of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Havelka, Counsel





INTRODUCTION

The veteran's verified period of active military service 
extended from January 1990 to July 1996.  He also had an 
unverified period of service in the National Guard.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama.

The case was previously before the Board in April 2001, when 
it was remanded for compliance with the Veteran's Claims 
Assistance Act of 2000 (VCAA) and examination of the veteran 
and medical opinions.  The requested development has been 
completed.  The Board now proceeds with its review of the 
issue of service connection for a right elbow disorder.  

The Board is undertaking additional development on the issue 
involving service connection for a right knee disorder 
pursuant to authority granted by 67 Fed. Reg. 3,099, 3,104 
(Jan. 23, 2002) (to be codified at 38 C.F.R. § 19.9(a)(2)).  
When it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (to be codified at 38 
C.F.R. § 20.903.)  After giving the notice and reviewing any 
response to the notice, the Board will prepare a separate 
decision addressing this issue.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The symptoms of right elbow olecranon bursitis during 
service were transitory in nature and resolved without 
residual disability.  

3.  There is no medical evidence of a current right elbow 
disability except for elbow pain.  

4.  There is no competent medical evidence that relates the 
veteran's current right elbow pain to his right elbow 
olecranon bursitis during service.  


CONCLUSION OF LAW

A right elbow disorder was not incurred in, or aggravated by, 
active military service.  38 U.S.C.A. §§ 101(16), 1110, 1131 
(West 1991); 38 C.F.R. § 3.303 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Veteran's Claims Assistance Act of 2000 (VCAA)

In November 2000, the Veteran's Claims Assistance Act of 2000 
(VCAA) was enacted.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5106, 5107, 5126 (West Supp. 2001).  Among other things, this 
law clarified the obligations of VA with respect to the duty 
to assist claimants.  The law applies to all claims filed on 
or after the date of its enactment or, as in this case, filed 
before the date of enactment and not yet final as of that 
date because of an appeal filed which abated the finality of 
the decision appealed.  VCAA; see Karnas v. Derwinski, 1 Vet. 
App. 308, 312-13 (1991).

The Board finds that with respect to the issue of service 
connection for a right elbow disorder all possible 
development has been conducted.  See Livesay v. Principi, 15 
Vet. App. 165,178 (2001) (nothing that the VCAA is a reason 
to remand many, many claims, but it is not an excuse to 
remand all claims).  The veteran's service medical records 
have been obtained.  In April 2001, the Board remanded the 
case for the RO to inform the veteran of the VCAA.  Moreover, 
the Board obtained an additional VA examination in an effort 
to assist the veteran in developing his claim. 

II.  Service Connection

The veteran claims entitlement to service connection for a 
right elbow disorder.  Service connection may be established 
for a current disability in several ways including on a 
"direct" basis.  38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 
C.F.R. §§ 3.303(a), 3.304 (2001).  Direct service connection 
may be established for a disability resulting from diseases 
or injuries which are clearly present in service or for a 
disease diagnosed after discharge from service, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. 
§ 3.303(a), (b), (d) (2001).  Establishing direct service 
connection for a disability that has not been clearly shown 
in service requires the existence of a current disability and 
a relationship or connection between that disability and a 
disease contracted or an injury sustained during service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303(d) 
(2001); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992); 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992).

In this case, the determinative issues presented by the claim 
are (1) whether the veteran had a right elbow disorder during 
service; (2) whether he has a current right elbow disability; 
and, if so, (3) whether the current disability is 
etiologically related to the right elbow disorder during 
service.  The Board concludes that medical evidence is needed 
to lend plausible support for all of the issues presented by 
this case because they involve questions of medical fact 
requiring medical knowledge or training for their resolution.  
Caluza v. Brown, 7 Vet. App. 498, 506 (1995); see also Layno 
v. Brown, 6 Vet. App. 465, 470 (1994); Espiritu v. Derwinski, 
2 Vet. App. 492, 494-95 (1992).  

For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"chronic".  When the disease identity is established there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b) (2001). 

A single service department medical treatment record shows 
that the veteran had complaints of right elbow pain and 
swelling on July 10, 1996.  Objective examination of the 
right elbow revealed no crepitus, no edema, and no deformity.  
The right elbow was tender to palpation.  The diagnosis was 
olecranon bursitis and the veteran was treated with Motrin, 
rest, and ice packs.  On July 19, 1996, the veteran declined 
having a separation medical examination and he separated from 
service on July 20, 1996.

In October 1999, a VA examination of the veteran was 
conducted.  The veteran reported having occasional right 
elbow pain.  Range of motion testing of the right elbow was 
essentially normal and there was no indication of painful 
motion, swelling, edema, effusion, or tenderness.  The 
diagnosis was arthralgia of the right elbow with no loss of 
function.  

In September 2001, another VA examination of the veteran was 
conducted.  The examination report states:  

I have reviewed the patient's claim folder.  The 
patient was on active duty from January 1990 to July 
1996.  There was documentation of medical treatment 
for right elbow problem on July 10, 1996 as follows, 
right elbow pain - had hit elbow in the field, for 
one year.  Reinjured elbow on the door jam, four 
days.  Diagnosis was olecranon bursitis. . . . .  
The patient never seek any medical care for right 
elbow pain since he left service.  . . . The patient 
decided not to have separation medical examination 
when he left service.

The patient stated that he had treatment for right 
elbow pain in 1996, while he was in service.  The 
problem lasted for two days.  Since then, he has 
been having pain of right elbow when using right 
hand to do things such as using weedeater or picks 
up the baby (weight 35 to 40 pounds).  Pain of right 
elbow usually comes 85% of the times when he picks 
up the baby.  Pain at that time was sharp pain.  He 
denies symptom of stiffness.  He has no problem with 
right elbow at rest, but right elbow is tender to 
touch.  He takes over-the-counter Advil one tablet 
as needed, which he usually takes twice a day.  He 
said he was treated only once while he was in 
service for right elbow and never had anymore 
medical care.  He takes care of himself by taking 
Advil.  Right elbow pain increased when it rains.  
He denies history of swelling, redness or weakness.  
There was no symptom of numbness.  There was no 
other precipitating or aggravating factor.  The 
patient felt better with Advil and avoids doing a 
lot of activities with right hand.  Resting also 
makes him feel better regarding right elbow pain.

The patient was evaluated for Compensation and 
Pension Examination on October 28, 1999.  Diagnosis 
was arthralgia, elbow and right knee with no loss of 
function due to pain.

The patient was alert cooperative and in no acute 
distress.  Examination of right elbow revealed no 
area of tenderness, no swelling, no increased skin 
temperature.  Active and passive range of motion of 
right elbow - extension [to] 0 degree, flexion to 
140 degree without pain.  Active and passive 
supination and pronation of right forearm was 0 to 
90 degree and 0 to 90 degree respectively without 
pain.  Muscle testing of right upper extremity was 
normal without pain during muscle testing.

DIAGNOSES:  Arthralgia right elbow with normal 
physical findings.  There was no clinical signs of 
right olecranon bursitis.

X-ray of right elbow and right knee were done today.   
. . .  Conclusion:  Radiographically normal 
appearing right elbow. 

COMMENTS:  The patient had right olecranon bursitis, 
which lasted only for two days while he was in 
service.  The patient decided not to have separation 
medical examination when he left service.  The 
patient never seeked any medical care for right 
elbow pain since first treated in July 1996.  Since 
the problem lasted only for two days and the problem 
never been treated medically, it is very difficult 
to link between present right elbow pain and right 
olecranon bursitis while he was in service.  
Olecranon bursitis can recur, but the patient never 
had any symptom of swelling of right elbow when he 
has pain.  Therefore, I doubt he had any attack of 
right olecranon bursitis.  In my professional 
opinion, right elbow pain is not related to right 
olecranon bursitis, which he had in July 1996.

The preponderance of the evidence is against the veteran's 
claim for service connection for a right elbow disorder.  
First we note that the veteran has a diagnosis of arthralgia 
of the right elbow with normal physical findings.  Arthralgia 
is simply joint pain. Pain alone, without a diagnosed or 
identifiable underlying malady or condition, does not in and 
of itself constitute a disability for which service 
connection may be granted."  Sanchez-Benitez v. West, 13 
Vet. App. 282, 285 (1999).  

With no current disability, the claim for service connection 
must be denied.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992) ("Congress specifically limits entitlement for 
service-connected disease or injury to cases where such 
incidents have resulted in a disability.  See 38 U.S.C. 
§ 1110 (formerly § 310).  In the absence of proof of present 
disability there can be no valid claim."); see also, 
Degmetich v. Brown, 104 F.3d 1328 (1997), Wamhoff v. Brown, 8 
Vet. App. 517, 521 (1996).

Even if the veteran's arthralgia of the right elbow is a 
current disability, which it is not, there is still a lack of 
any nexus which links the current right elbow pain to the 
veteran's military service.  The physician conducting the 
2001 VA examination specifically indicated that the veteran's 
inservice right elbow bursitis resolved without residual 
disability and that the current right elbow pain was 
unrelated to the inservice bursitis.  Without medical 
evidence of a nexus, the claim must be denied.  "In order 
for service connection for a particular disability to be 
granted, a claimant must establish he or she has that 
disability and that there is 'a relationship between the 
disability and an injury or disease incurred in service or 
some other manifestation of the disability during service.' 
"  Mercado-Martinez v. West, 11 Vet. App. 415, 419 (1998) 
(Citing Cuevas v. Principi, 3 Vet. App. 542, 548 (1992)); see 
also, Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 2000), 
Maggitt v. West, 202 F.3d 1370, 1375 (Fed. Cir. 2000); 
D'Amico v. West, 209 F.3d 1322, 1326 (Fed. Cir. 2000); 
Hibbard v. West, 13 Vet. App. 546, 548 (2000); Collaro v. 
West, 136 F.3d 1304, 1308 (Fed. Cir. 1998); Combee v. Brown, 
34 F.3d 1039, 1042 (Fed. Cir. 1994). 


ORDER

Service connection for a right elbow disorder is denied.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

